Mr. Chief Justice Taney
delivered the opinion of the Court.
This case comes before the Court on a writ of error, directed to the judges of the supreme court of Pennsylvania for the western district.
The material facts in the case may be stated in. a few words; William Hoey, the defendant in error, brought an action of ejectment in the court of common pleas of Mercer county, for the land in question; claiming under a deed from Aaron Hakney, treasurer of the county, upon a sale made for taxes due on the said land to the state of Pennsylvania. This deed is dated October 14, 1822. The defendant offered in evidence a deed to him from Theophilus T. Ware, collector of the United States direct taxes, for the 10th collection district of the state of Pennsylvania, dated July 3, 1821; and also offered evidence, that on the 10th of June, 1824, he had paid to the treasurer of the county the taxes due on the land to the state, and for which it had been sold, as above stated, in order to redeem it.
It appears from the exception, that the defendant admitted that the sale made by the United States collector, was not warranted by the act of congress, and that the deed was invalid. But although the deed was inoperative, and did not convey the title to him, yet as he was in possessiomunder this deed, claiming title, and the deed upon *172the face of it purported to convey the land to him; he insisted that the deed, coupled with the possession under it, ’ivas sufficient evidence of title to authorize him to redeem the Jand, within the time United for redemption by the laws of’ Pennsylvania, after a sale for state taxes; and that-having paid the taxes within that time, the title of the lessor under his deed was defeated.
The court of common pleas gave judgment in favour of the plaintiff; and the case being removed by writ of error to’ the supreme court of Pennsylvania for the western district, the judgment of the court of common pleas was there affirmed.
The statement of the case shows, that the question upon which the case turned, and which was decided by the supreme court, depended entirely upon the laws of Pennsylvania; and not upon the act'of congress. The question brought before the state,court, and there decided against the plaintiff in error, was this. Is a person in possession of land in Pennsylvania, claiming title to it, under a deed, which upon the face of it appears to be a'.good one, but which is inoperative .and invalid, entitled to redeem the land after it has been sold for taxes due to the state; so as to defeat the title of the purchaser under the state law? It is evident that such a question must depend altogether upon the laws, of the state, and not upon any'law of the United States. The exception states that the plaintiff in error admitted that the sale and conveyance made by the United States collector was not warranted by the act of congress, and that his deed was invalid. No question was raised or decided by the court, upon the validity or construction of the act of congress, nor upon the authority exercised under it. The only question raised or decided in the state court was the one above stated; and upon such a question, depending altogether upon the state laws, this Court have no power to revise the decision of the state court, in this fprm of proceeding. The writ of error must therefore be dismissed.'
On consideration of the motion made in this cause, yesterday, and of the arguments of counsel thereupon had, as well in support of, as against the motion; it is now here considered, ordered and.adjudged by this Court, that this writ of error to the supreme court of Pennsylvania for the western district be, and the same is hereby dismissed for the want of jurisdiction.